Citation Nr: 1721371	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from December 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this case must be remanded for additional development and readjudication.

As noted by the Veteran's representative in December 2016, the Veteran was afforded a VA examination for his PTSD in June 2016, but the AOJ has not readjudicated this issue taking this new evidence into consideration.  The Board also notes that Virtual VA contains VA treatment records as recent as July 2016 that also have not been considered.

His representative also asserts that there have been no VA examinations since October 2010 for the other disabilities on appeal and that new examinations are needed to obtain current findings.

The Veteran indicated on his substantive appeal that he received Social Security benefits.  If he is receipt of these benefits due to his disabilities, these records should be obtained from the Social Security Administration (SSA).

Ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Determine if the Veteran receives disability benefits from the SSA.  If so, obtain the determination letter and medical records associated with the award of benefits.

2.  Obtain and associate with the claims file ongoing treatment records in the VA healthcare system in Tennessee since July 2016.

3.  After the first two steps are completed schedule the Veteran for VA examinations to determine the severity of his diabetes mellitus, type II and bilateral lower extremity peripheral neuropathy.

The Veteran's electronic claims file must be provided to and be reviewed by the examiners in conjunction with the examinations.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner's findings must be responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether that is due to diabetes mellitus.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.

Regarding the Veteran's bilateral lower extremity peripheral neuropathy, specify the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerve(s) for each extremity.  The examiner should consider and address the Veteran's complaints regarding his symptomology.

The examiner should also opine as to functional impairment caused solely by the Veteran's diabetes mellitus and peripheral neuropathy.

4.  Also after steps 1 and 2 are completed, schedule the Veteran for a VA examination to determine the severity of his coronary artery disease.  All current complaints, findings, and manifestations, pertaining to service-connected coronary artery disease should be set forth.  Any necessary testing, such as METs and/or ejection fraction, should be obtained and the results included in the examination report.  The examiner should also opine as to the functional impairment caused solely by the Veteran's coronary artery disease.

5.  After completion of the above development and any other actions deemed necessary, readjudicate all of the claims in light of the additional evidence (to specifically include an initial review of the June 2016 VA psychiatric examination and VA treatment records not previously considered by the AOJ).  If any decision remains less than a full grant of the benefit sought, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC), and given an opportunity to submit additional evidence and/or argument in response, before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

